Citation Nr: 1818668	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of left knee replacement, previously evaluated as residuals of left knee injury with degenerative arthritis and instability.

2.  Entitlement to a rating in excess of 30 percent for residuals of right knee replacement, previously evaluated as residuals of left knee injury with degenerative arthritis and instability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 1, 2011. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes that jurisdiction for the claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. The Board notes that the Veteran was granted a TDIU, effective August 1, 2011.  Thus, the Board has expanded the present appeal to include a derivative claim for a TDIU prior to August 1, 2011 as a component of the request for an increase of the Veteran's left and right knee evaluations. 

In April 2016, the Veteran testified before a Veterans Law Judge (VLJ) at a travel board hearing.  The VLJ who presided over the hearing is no longer with the Board.  The Veteran was sent a letter informing him that he could choose to have another hearing or allow the decision to be made without a new hearing.  See January 2018 Correspondence.  The Veteran did not respond to the letter within the 30 days allotted.  Thus, there is no outstanding hearing request of record and the Board may proceed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 30 percent for a left knee disability and in excess of 30 percent for a right knee disability.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).

The Veteran's most recent VA examination was in August 2012.  Since that time, the Veteran has maintained that the current evaluations do not reflect the severity of his condition.  The Veteran competently and credibly testified that he experiences chronic pain, instability, and constant swelling in both knees at his hearing.  He also submitted a December 2015 knee evaluation from a private physician that indicates that he experiences chronic, severe pain and is unable to ambulate without pain or discomfort.  The physician noted that this pain radiates to the Veteran's lower back, causing pain and instability.  Ankylosis was noted in both knees at flexion between 10 and 20 degrees.  He also indicated that the Veteran used a cane for both knees.  While this examiner performed a physical evaluation of the Veteran, it is clear by the notations on the questionnaire, specifically uncertainty regarding the dates of the Veteran's total knee replacements, that he did not review the Veteran's VA or private treatment records.  Therefore, this evaluation is of low probative value.  

Given that the Veteran's assertion that his disability has worsened, the fact that his last examination was nearly six years ago, and that there is no contemporaneous, probative medical examination of record, the Board finds that a new examination is warranted to assess the present severity of his service-connected knee disabilities.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that since the August 2012 VA examination, the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As this was not accomplished in this case further development is required.  Additionally, in a more recent decision, the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up. Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

The Board finds that the Veteran should be provided a new VA examination that assesses the current severity of his condition and satisfies the requirements of Correia, Sharp, and 38 C.F.R. § 4.59 (2017) before a decision may be properly rendered. 

Consideration of entitlement to a TDIU prior to August 1, 2011 is dependent upon the impact of the Veteran's service-connected disabilities, to include his knee disabilities, on his ability to obtain or retain substantially gainful employment for the period under consideration.  Accordingly, the matter of a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include assisting the Veteran with the development of the record as it relates to the claim for a TDIU.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his service-connected residuals of left knee replacement and residuals of right knee replacement.  All appropriate tests and studies, including current radiographic testing, should be accomplished, and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for his knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.

The VA examiner must address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.
3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must re-adjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




